DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-7, drawn to a method of releasing a latch for a surgical instrument, classified in CPC E05B 9/00.
II.	Claim(s) 8-11, drawn to a surgical instrument, classified in CPC E05B 9/00.
III.	Claim(s) 12-17, drawn to a surgical instrument, classified in CPC E05B 9/00.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as, for example, an assembly line method of manufacturing a surgical instrument or a method of sterilizing a surgical instrument.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as, for example, an assembly line method of manufacturing a surgical instrument or a method of sterilizing a surgical instrument.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a proximal control mechanism that includes an opening through which a resilient latch arm is inserted into the proximal control mechanism and engages a locking surface of a fixed latch structure contained within the proximal control mechanism,” “means for receiving a release tool through an outer periphery of the proximal control mechanism and beyond the opening through which the resilient latch arm enters the proximal control mechanism, the means for receiving the release tool remaining uncovered when the resilient latch arm is attached to the fixed latch structure,” and “means for providing a fulcrum for the release tool on the outer periphery of the proximal control mechanism such that the release tool can release the surgical instrument by prying the resilient latch arm away from the locking surface of the fixed latch structure using the release tool as a lever,” as recited in claim 8 and “means for receiving a resilient latch arm,” “means for engaging the resilient latch arm and latching the surgical instrument to an instrument carriage,” and “a release channel that is joined to the outer periphery of the surgical instrument and extends beyond the means for receiving a resilient latch arm, the release channel providing a fulcrum for a release tool where the release channel is joined to the outer periphery of the surgical instrument,” as recited in claim 12.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791